DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3 and 16 are objected to because of the following informalities:  
claim 3: contains the phrase "and other side of the portion." Consider ––and an other side of the portion––
claim 16 contains the phrase: "...above the battery pack into an up-down direction intersecting the axis direction." Consider ––above the battery pack in an up-down direction intersecting the axis direction––
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 includes the limitation of "a projection range which is formed in a way that a cross-sectional region of the housing in the center position of the battery pack in the axis direction is projected to a front-side in the axis direction along the axis direction." It is unclear what is meant by this limitation, as it is unclear how the “projection range” is related to the “”cross-sectional region of the housing”
Claim 11 also recites the limitation "the center position of the battery pack" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 12-15 depend from claim 11 and are likewise rejected. Claims 11-15 will be examined as best understood by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Otsuka et al. (US PGPub 2010/0192314, "Otsuka"), in view of Anderson et al. (US PGPub 2001/0052165, "Anderson") and Mori et al. (WO 2014021116, "Mori").

1. Otsuka teaches a cleaner (10), comprising: 
	a housing which is cylinder-shaped (14); 
	a motor which is held inside the housing in a way that an output shaft faces a longitudinal direction (12); 
	a fan which is fixed to the output shaft and is used for generating a sucking force (13);
	a battery pack which is fixed to the housing in a freely detachable way and supplies an electric power to the motor (20); and 
	wherein the housing has: 
	an air intake port from which an airflow generated by rotation of the fan enters an inside of the housing (15); 
	an air exhaust port from which the airflow is discharged to an outside of the housing (19); and 
	a handle which is gripped by a worker (16), 
	wherein 
	the air intake port is located in front of the motor in an axis direction of the output shaft, the battery pack is located behind the motor in the axis direction, and the handle is located behind the motor in the axis direction and above the battery pack in an up-down direction intersecting the axis direction (see Otsuka figs. 1 and 2). 
Otsuka does not teach that the air exhaust port is located between the handle and the battery pack, the presence of a sound absorption material arranged inside the housing, or that the sound absorption material is arranged in a middle of a pathway from the fan to the air exhaust port.
However, Anderson teaches a similar handheld cleaner (60) having a housing (66) with a handle (72), a motor and fan assembly (74), a battery pack (80), an inlet (84) and an exhaust port (82), wherein the exhaust port is located between the handle and at least part of the battery pack (see Anderson fig. 2). 
It would have been obvious to a person having ordinary skill in the art at the time of the invention to substitute the relative positions of exhaust, battery, and handle from Anderson in the cleaner of Otsuka, as doing so represents the combination of known prior art elements (exhaust, handle, and battery) according to known methods (the alternate relative positioning taught by Anderson) in a fashion that would yield results predictable to a person having ordinary skill in the art.
Similarly, Mori teaches a cleaner (1) having a housing (11) with a handle (H), a motor (12), a fan (13), a battery pack (20), an inlet (5), an exhaust port (114), and sound absorption material arranged inside the housing in the middle of a pathway from the fan to the exhaust port (sound absorbing panels 250 are placed in the area immediately before exhaust port 114, see Mori figs. 2 and 7).
It would have been obvious to a person having ordinary skill in the art to combine the teachings of Mori with the device of Otsuka and Anderson, as doing so would allow for a reduction of cleaner operating noise at specific frequency bands.

2. Otsuka in view of Anderson and Mori teaches the cleaner according to claim 1, wherein 
	a dust case having a suction port that sucks powder dust is arranged in front of the fan of the housing (front half of body 14, see Otsuka paragraph [0046] and fig. 3), 
	a connection portion to which the battery pack is connected is arranged at the back of the housing (18).
	Otsuka does not teach that the air exhaust port is arranged behind a center position of the battery pack in the axis direction, however, Anderson does, (see Anderson fig. 2) and such an arrangement would be the result of the combination described in the rejection of claim 1.

3. Otsuka in view of Anderson and Mori teaches the cleaner according to claim 2, wherein 
	a portion of the housing placed behind the motor is substantially formed as D-shaped in a side view (see Otsuka fig. 2); 
	around a cavity surrounded by the portion formed as D-shaped, one side of the portion formed as D-shaped is the handle to be gripped by the worker, and 
	other side of the portion formed as D-shaped is the connection portion for the battery pack (see Otsuka fig. 2); and 
	a back-end of the handle and a back-end of the connection portion are connected, and thereby internal spaces of the handle and the connection portion are formed in a continuous way (see Otsuka fig. 2).

5. Otsuka in view of Anderson and Mori teaches the cleaner according to claim 3, wherein 
	the handle has a grip portion which extends along the axis direction, and a bent portion which extends intersecting the axis direction and connects the grip portion and the connection portion (both present in handle 16, see Otsuka fig. 2); and 
	the bent portion is arranged in a way that a position of the bent portion in the axis direction overlaps with the air exhaust port (bent portion at base would overlap with an exhaust port positioned at the back, as taught by the combination with Anderson).

6. Otsuka in view of Anderson and Mori teaches the cleaner according to claim 5, wherein 
	the grip portion has an operation portion which is operated by the worker to switch a drive of the motor (17), and 
	the operation portion has an operation panel portion which extends along the axis direction (17 has portion extending in axis direction, see Otsuka fig. 2).

7. Otsuka in view of Anderson and Mori teaches the cleaner according to claim 2, wherein 
	a terminal portion which is electrically connected to the battery pack is arranged on the connection portion (positive and negative terminals 18b and 18c, see Otsuka paragraph [0053]), and 
	a position of the terminal portion in the axis direction is between the fan and the air exhaust port (terminals are forward from back side, see Otsuka fig. 4; would be between the fan and an exhaust port on the rear end as taught by Anderson).

8. Otsuka in view of Anderson and Mori teaches the cleaner according to claim 1. Otsuka does not teach the presence of a control circuit substrate that controls a drive of the motor, wherein the control circuit substrate is arranged inside the handle in a way that a surface extending direction is along the axis direction.
However, Anderson further teaches the presence of a control circuit substrate (control panel module 76) that controls a drive of the motor (operatively coupled to battery and impeller, see Anderson paragraphs [0023]-[0024]), wherein the control circuit substrate is arranged inside the handle in a way that a surface extending direction is along the axis direction (see Anderson fig. 2).
It would have been obvious to a person of ordinary skill to implement the teachings of Anderson regarding a control panel module in the device of Otsuka, Anderson, and Mori, as doing so would provide a means for mounting the power switch to the handle.

10. Otsuka in view of Anderson and Mori teaches the cleaner according to claim 1, but does not teach that an auxiliary air exhaust port is arranged in front of the air exhaust port of the housing to discharge a part of the airflow discharged from the fan to the outside of the housing.
However, Otsuka teaches that exhaust ports may be positioned further forward on the device (ports 39, see Otsuka fig. 6). 
It would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the device of Otsuka, Anderson, and Mori by providing an auxiliary air exhaust port arranged in front of the air exhaust port of the housing to discharge a part of the airflow discharged from the fan to the outside of the housing, as doing so represents the combination of known prior art elements (air ports) according to known methods (Otsuka teaches locating air ports in two separate locations) in a fashion yielding predictable results.

11. Otsuka in view of Anderson and Mori teaches the cleaner according to claim 1, wherein 
	a sound absorption material is arranged outside a projection range which is formed in a way that a cross-sectional region of the housing in the center position of the battery pack in the axis direction is projected to a front-side in the axis direction along the axis direction (the teachings from Mori regarding sound absorbing panels that would have been obvious to combine for the rejection of claim 1 include the teaching that the sound-absorbing panels 250 are arranged on outer sides of the flow path to the exhaust, see Mori figs. 3-7).

12. Otsuka in view of Anderson and Mori teaches the cleaner according to claim 11, wherein 
	a thickness of the sound absorption material in a radial direction is set to a thickness at which the sound absorption material is accommodated outside the projection range (the teachings from Mori regarding sound absorbing panels that would have been obvious to combine for the rejection of claim 1 include the teaching that the sound-absorbing panels 250 are arranged on outer sides of the flow path to the exhaust, see Mori figs. 3-7).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Otsuka in view of Anderson and Mori as applied to claim 3 above, and further in view of Bone (US 7386916).
4. Otsuka in view of Anderson and Mori teaches the cleaner according to claim 3, wherein 
	the internal space of the connection portion is a first flow path of the airflow for guiding air, which is sucked into the housing from the dust case, to the air exhaust port by the fan (see Otsuka fig. 2).
	Otsuka does not teach that the internal space of the handle is a second flow path of the airflow for guiding the air to the air exhaust port by the fan.
However, Bone teaches the concept of providing a hollow handle used as part of an air flow path (see Bone col. 2 lines 18-24). It would have been obvious to combine this teaching with the device of Otsuka, Anderson, and Mori, as doing so would enable cooling of the handle via air flow (see Bone col. 2 lines 18-24).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Otsuka in view of Anderson and Mori as applied to claim 1 above, and further in view of Ito et al. (WO 2014162773, "Ito").
9. Otsuka in view of Anderson and Mori teaches the cleaner according to claim 1, but does not teach the presence of an elastic body that is interposed between the housing and the motor to support a back-end side of the motor, wherein a size of the elastic body in a radial direction is smaller than a diameter of the motor.
However, Ito teaches a cleaner much like that of Otsuka (see Ito fig. 14) wherein there is an elastic body (rubber cap 169), that is interposed between the housing and the motor to support a back-end side of the motor (see Ito fig. 20), wherein a size of the elastic body in a radial direction is smaller than a diameter of the motor (see Ito fig. 20). 
It would have been obvious to a person having ordinary skill in the art to integrate the teachings of Ito in to the device of Otsuka, Anderson, and Mori, as Otsuka teaches the presence of a motor but does not provide details as to how it is mounted. Ito provides detailed information on mounting a motor in a cleaner.

Claims 1, 11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Otsuka in view of Anderson and Takano (WO 2012/056760).
1. Otsuka teaches a cleaner (10), comprising: 
	a housing which is cylinder-shaped (14); 
	a motor which is held inside the housing in a way that an output shaft faces a longitudinal direction (12); 
	a fan which is fixed to the output shaft and is used for generating a sucking force (13);
	a battery pack which is fixed to the housing in a freely detachable way and supplies an electric power to the motor (20); and 
	wherein the housing has: 
	an air intake port from which an airflow generated by rotation of the fan enters an inside of the housing (15); 
	an air exhaust port from which the airflow is discharged to an outside of the housing (19); and 
	a handle which is gripped by a worker (16), 
	wherein 
	the air intake port is located in front of the motor in an axis direction of the output shaft, the battery pack is located behind the motor in the axis direction, and the handle is located behind the motor in the axis direction and above the battery pack in an up-down direction intersecting the axis direction (see Otsuka figs. 1 and 2). 
Otsuka does not teach that the air exhaust port is located between the handle and the battery pack, the presence of a sound absorption material arranged inside the housing, or that the sound absorption material is arranged in a middle of a pathway from the fan to the air exhaust port.
However, Anderson teaches a similar handheld cleaner (60) having a housing (66) with a handle (72), a motor and fan assembly (74), a battery pack (80), an inlet (84) and an exhaust port (82), wherein the exhaust port is located between the handle and at least part of the battery pack (see Anderson fig. 2). 
It would have been obvious to a person having ordinary skill in the art at the time of the invention to substitute the relative positions of exhaust, battery, and handle from Anderson in the cleaner of Otsuka, as doing so represents the combination of known prior art elements (exhaust, handle, and battery) according to known methods (the alternate relative positioning taught by Anderson) in a fashion that would yield results predictable to a person having ordinary skill in the art.
Similarly, Takano teaches a cleaner (1) having a housing (10) with a handle (H), a motor (M), a fan (20), a battery pack (B1), an inlet (41), an exhaust port (16), and sound absorption material arranged inside the housing in the middle of a pathway from the fan to the exhaust port (sound absorbing filaments 17 are placed in the area after fan, see Takano figs. 2a-2b).
It would have been obvious to a person having ordinary skill in the art to combine the teachings of Takano with the device of Otsuka and Anderson, as doing so would allow for a reduction of cleaner operating noise without an associated loss in cleaner power (see Takano abstract).

11. Otsuka in view of Anderson and Takano teaches the cleaner according to claim 1, wherein 
	a sound absorption material is arranged outside a projection range which is formed in a way that a cross-sectional region of the housing in the center position of the battery pack in the axis direction is projected to a front-side in the axis direction along the axis direction (sound-absorbing filaments/hairs are arranged throughout the cleaner, including outside a projection range, see Takano figs. 1-2a). 

13. Otsuka in view of Anderson and Takano teaches the cleaner according to claim 11, wherein 
	the sound absorption material is arranged on an inner-side of the housing in front of the battery pack in the axis direction (filaments arranged inside housing 13a in front of battery pack, see Takano figs. 1-2a).

14. Otsuka in view of Anderson and Takano teaches the cleaner according to claim 11, wherein 
	a rail mechanism (guide rails 18) wherein the rail mechanism is for mounting the battery pack (see Otsuka fig. 4), 
	and a hollow guard portion in front of the rail mechanism in the axis direction protruding so as to cover half or more of a front-side sidewall of the battery pack (front portion of 38 in alternate embodiment, see Otsuka fig. 7) are formed on the connection portion of the housing. 
	The combination with Anderson taught for rejection of claim 1 would result in an air flow path between inset battery and exhaust on rear end of cleaner.
	Takano's teaching of filaments covering the exhaust pathway would teach the presence of the sound absorption material on an inner-side of the hollow guard portion.

15. The cleaner according to claim 14, wherein the sound absorption material is arranged on a lower-side part of the housing in a way that a position of the sound absorption material in the axis direction is from a position partially overlapping with the motor to the hollow guard portion (Takano teaches filaments throughout the housing, see Takano figs. 1-2b).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Otsuka in view of Anderson.
16. Otsuka teaches cleaner (10), comprising: 
a housing which is cylinder-shaped (14); 
a motor which is held inside the housing in a way that an output shaft faces a longitudinal direction (12); 
a fan which is fixed to the output shaft and is used for generating a sucking force (13); and 
a battery pack which is fixed to the housing in a freely detachable way and supplies an electric power to the motor (20), 
wherein the housing has: 
an air intake port from which an airflow generated by rotation of the fan enters an inside of the housing (15); 
an air exhaust port from which the airflow is discharged to an outside of the housing (19);
a handle which is gripped by a worker (10); and 
a connection portion to which the battery pack is connected (18), 
wherein 
the air intake port is located in front of the motor in an axis direction of the output shaft, the battery pack is located behind the motor in the axis direction, and the handle is located behind the motor in the axis direction and above the battery pack 
into an up-down direction intersecting the axis direction (see Otsuka figs. 1-2), 
and a cross-sectional area of the connection portion in a center position of the battery pack in the axis direction is greater than a cross-sectional area of the handle (see alternate embodiment shown in Otsuka fig. 13).
Otsuka does not teach that the air exhaust port is located between the handle and the battery pack in the up-down direction, 
However, Anderson teaches a similar handheld cleaner (60) having a housing (66) with a handle (72), a motor and fan assembly (74), a battery pack (80), an inlet (84) and an exhaust port (82), wherein the exhaust port is located between the handle and at least part of the battery pack (see Anderson fig. 2). 
It would have been obvious to a person having ordinary skill in the art at the time of the invention to substitute the relative positions of exhaust, battery, and handle from Anderson in the cleaner of Otsuka, as doing so represents the combination of known prior art elements (exhaust, handle, and battery) according to known methods (the alternate relative positioning taught by Anderson) in a fashion that would yield results predictable to a person having ordinary skill in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schaller et al. (US 11350807), Conrad (US 10842330), Conrad (US 10750913), Wang et al. (US 10624509), Walker (US 10405715), Conrad et al. (US 9962048), Jenson (US 9861240), Han et al. (US 8671510), Houghton et al. (US 6839934), Vandenbelt et al. (US 6434785), Zahuranec et al. (US 5561885), Ni (US PGPub 2020/0329928), Kawamata et al. (US PGPub 2014/0082882), and Han et al. (US PGPub 2011/0289720) teach relevant aspects of cleaners. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R ZAWORSKI whose telephone number is (571)272-7804. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.R.Z./Examiner, Art Unit 3723                                                                                                                                                                                                        



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723